NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HALLMARK CARE SERVICES, INC.,                   No.    17-35678
DBA Castlemark Guardianship and Trusts,
DBA Eagle Guardianship, a Washington            D.C. No. 2:17-cv-00129-JLQ
Corporation; LORI PETERSEN, DBA
Empire Care Services,
                                                MEMORANDUM*
                Plaintiffs-Appellants,

 v.

SUPERIOR COURT OF THE STATE OF
WASHINGTON FOR SPOKANE
COUNTY; SPOKANE COUNTY,

                Defendants-Appellees.


HALLMARK CARE SERVICES, INC.,                   No.    17-35717
DBA Castlemark Guardianship and Trusts,
DBA Eagle Guardianship, a Washington            D.C. No. 2:17-cv-00129-JLQ
Corporation; LORI PETERSEN, DBA
Empire Care Services,

                Plaintiffs-Appellees,

 v.

SUPERIOR COURT OF THE STATE OF
WASHINGTON FOR SPOKANE
COUNTY; SPOKANE COUNTY,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                Defendants-Appellants.

                   Appeal from the United States District Court
                       for the Eastern District of Washington
                 Justin L. Quackenbush, District Judge, Presiding

                              Submitted June 3, 2020**
                                Seattle, Washington

Before: GOULD, BEA, and MURGUIA, Circuit Judges.

      Hallmark Care Services, Inc., and Lori Petersen (collectively, Hallmark)

appeal the district court’s grant of Spokane County’s and Spokane County Superior

Court’s motion to dismiss. The County and the Superior Court cross-appeal the

district court’s denial of the County’s and Court’s motion for sanctions under Federal

Rule of Civil Procedure 11.

      We have jurisdiction under 28 U.S.C. § 1291. We review dismissals under

Rooker-Feldman de novo, Bianchi v. Rylaarsdam, 334 F.3d 895, 898

(9th Cir. 2003), dismissals based on immunity de novo, Olsen v. Idaho State Bd. of

Med., 363 F.3d 916, 922 (9th Cir. 2004), and denials of Rule 11 sanctions motions

for an abuse of discretion, Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405

(1990).




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
      We affirm. Because the parties are familiar with the facts and procedural

history of the case, we recite only those facts necessary to decide this appeal.

      Hallmark’s suit is barred by the Rooker-Feldman doctrine because the suit is

functionally an appeal of a state-court judgment. See 28 U.S.C. § 1257; Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). If a federal court gave

Hallmark the relief sought, damages compensating Hallmark for the harm the state-

court judgment caused, then the state-court judgment would be effectively nullified.

See Cooper v. Ramos, 704 F.3d 772, 779 (9th Cir. 2012).

      Even if Rooker-Feldman did not preclude subject-matter jurisdiction, the suit

is barred by judicial immunity. The Superior Court had jurisdiction, see Wash. Rev.

Code § 11.88.010(1), 11.88.120(1); In re Guardianship of Lamb, 265 P.3d 876, 883

(Wash. 2011), and the Superior Court’s conduct was judicial. Ashelman v. Pope,

793 F.2d 1072, 1075–78 (9th Cir. 1986) (en banc). Procedural errors do not allow a

litigant to circumvent judicial immunity. See Stump v. Sparkman, 435 U.S. 349, 359

(1978).

      Finally, the district court did not abuse its discretion in denying the County’s

and the Court’s motion for Rule 11 sanctions. See Fed. R. Civ. P. 11. The district

court concluded that the suit was not objectively legally baseless, see Holgate v.

Baldwin, 425 F.3d 671, 676 (9th Cir. 2005), and we see no compelling reason why




                                          3
that conclusion was outside the ambit of the district court’s broad discretion in such

matters.

        AFFIRMED.1




1
    Hallmark’s Motion to Supplement the Record on Appeal, Dkt. 33, is DENIED.

                                          4